Citation Nr: 1021888	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-13 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine (cervical spine disability).

2.  Entitlement to an increased evaluation for lumbar strain 
with L4-L5 diskectomy and scar formation (low back 
disability), currently rated as 40 percent disabling.

3.  Entitlement to an increased evaluation for left knee, 
medial meniscectomy and repair of anterior cruciate ligament 
(left knee disability), currently rated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, his spouse J.C., and an observer T.G.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to August 
1972 and from July 1973 to October 1990.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions dated in June 2007 and 
January 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. 

During the February 2009 BVA hearing, the Veteran raised 
informal claims for service connection for depression, as 
secondary to service-connected low back disability, service 
connection for a skin disorder, to include as secondary to 
Agent Orange exposure, and entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities.  These issues have not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the RO for 
appropriate action. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that the evidence of 
records discloses a need for additional VA examinations.  


Service Connection- Cervical Spine Disorder

Here, the Veteran has asserted that he has a cervical spine 
disorder that is related to his period of active service.  
Specifically, he has claimed that he injured his cervical 
spine while on active duty.  According to the Veteran, he has 
had continued cervical spine symptomatology since his 
separation from active service.  Having reviewed the evidence 
of record, the Board finds that further development is needed 
with regard to this issue.

Associated with the claims file are service treatment records 
reflecting in-service reports of cervical spine pain.  The 
Veteran's service treatment records show that he was assessed 
for a cervical spine strain in July 1974; the associated X-
ray of the cervical spine was negative.  A March 1988 service 
treatment record shows that he reported having left shoulder 
pain and headaches; the assessment, following a physical 
examination, was rule out cervical spine pain.  A July 1989 
service treatment record shows that the Veteran was found to 
have radiating pain into his cervical spine and occipital 
head.  The impression was associated cervical spine pain of 
tension headache.  

The medical treatment records following separation show 
reports of neck pain and diagnosed cervical spine disorders.  
The first diagnosis of a cervical spine disorder following 
separation is reflected in a December 1992 private treatment 
record, which shows a diagnosis of cervical somatic 
dysfunction.  A December 2003 private radiology report shows 
findings of degenerative disc disease of the cervical spine.  

The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to 
the etiology of his current cervical spine condition.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 
2009) (stating that 38 U.S.C.A. § 1154(a) requires VA to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).   

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  
Given the service treatment records showing in-service 
reports of cervical spine pain and the Veteran's current 
cervical spine diagnosis, the Board finds it necessary to 
provide the Veteran with a VA examination in an attempt to 
determine if his cervical spine disorder is related to his 
active service.  Therefore, a remand is needed for a VA 
examination and medical opinion.  See McLendon, 20 Vet. App. 
at 79. 

Increased Disability Rating- Low Back Disability

Here, the Veteran has asserted that his service-connected low 
back disability is worse than what is reflected by the 
currently assigned 40 percent disability rating.  During the 
February 2009 BVA hearing, the Veteran testified that his low 
back disability is now manifested by pain and an increased 
nerve sensation in his legs, along with swelling in his lower 
back.  He also testified that he experiences urinary 
frequency and that he has increased symptoms upon standing 
for prolonged periods of time.  Thus, the Veteran has 
essentially asserted that his low back disability has gotten 
worse since his last VA examination in February 2007.  In 
light of the fact that the Veteran's most recent VA 
examination occurred in February 2007, and his assertions as 
to the increased severity of his low back disability, the 
Board finds that an additional examination is warranted.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
addition, the duty to assist requires a medical examination 
when such examination is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).


Increased Disability Rating- Left Knee Disability

The Veteran is seeking entitlement to an increased evaluation 
in excess of 10 percent for his left knee disability.  During 
the February 2009 BVA hearing, the Veteran and his accredited 
representative asserted that the most recent April 2006 VA 
joints examination was inadequate for rating purposes.  
Specifically, the Veteran contended that the examiner did not 
use a goniometer to measure the range of motion of his knee.  
A review of the April 2006 VA joints examination report 
reveals that the results of the left knee range of motion 
testing were reported by the examiner, although it is unclear 
whether the examiner assess range of motion using a 
goniometer.  VA regulations provide that "use of a 
goniometer in the measurement of limitation of motion is 
indispensable in examination conducted within the Department 
of Veterans Affairs."  See 38 C.F.R. § 4.46.  

The Veteran also claimed, in essence, that his disability had 
gotten worse since the last VA examination in April 2006.  He 
testified that he experiences stiffness and swelling in his 
knee and that his knee sometimes gives way.  He indicated 
that he walked using a cane due to problems with weight 
bearing.

In light of the foregoing, the Board finds a remand is 
required regarding the Veteran's left knee claim because the 
most recent VA examination of record is insufficient upon 
which to base an appellate decision.  Little v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information).  Specifically, the Veteran should be afforded 
an appropriate VA examination, to include all necessary and 
proper diagnostic testing, to assess the current severity and 
all manifestations of the left knee disability.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary. This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to ascertain the nature and 
etiology any cervical spine disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that any cervical spine 
disability is related any documented in-
service reports of neck pain, an in-
service injury, or is otherwise related 
to the Veteran's period of active 
service.  In doing so, the examiner 
should acknowledge the Veteran's report 
of a continuity of symptomatology.  

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

2.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his service-connected disability.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back disability in detail.  The 
examiner is asked to address the 
following:

(a) Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees. 
 
(b) Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
back disorder and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
back is used repeatedly over a period 
of time.  This determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain on 
use or during flare-ups. 
 
(c) Identify any associated 
neurological disorders associated 
with the service-connected low back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the associated 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected. 
 
(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of 
the episodes over the past 12 months 
should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a 
physician.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

3.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his left knee 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to report complaints and 
clinical findings regarding the left knee 
in detail, including range of motion and 
stability testing.  The examiner should 
address the extent of functional 
impairment attributable to any reported 
pain, fatigability, incoordination, or 
weakness.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


